DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2018 and 06/15/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al (Pub No.: 20050197536) in view of ONOMURA et al (Pub No.: 20180365802). 
 	As to independent claim 1, Banik discloses a medical device, (see Fig 2) comprising: a shaft (24 – see Fig 2A); a sensor coupled to a distal end of the shaft and including a filter array (see [p][0007] - an imaging system to produce images collected by an image sensor at the distal end of the endoscope), wherein the sensor is configured to capture a raw image, and the filter array is configured to filter the raw image into a frame of raw pixel values that includes a plurality of first pixel values, a plurality of second pixel values, and a plurality of third pixel values (reconstructed image is an array of pixels corresponding to individual pixels at the imager. Each pixel at the imager is typically filtered by an R, G or B (red, green, blue) filter – see [p][0071]); and a processor (108 – see Fig. 3C) and non-transitory computer readable medium (memory - see [p][0091]) storing demosaicing instructions (demosaicing techniques – see [p][0071]) that, when executed by the processor, causes the processor to: and create a processed image having a partial-resolution frame from the plurality of second pixel values, the plurality of estimated second pixel values, the plurality of third pixel values, and the plurality of estimated third pixel values (reconstituted, the full color image is demosaiced using well known demosaicing techniques yielding a full 640.times.480.times.30 bit deep RGB color image – see [p][0071]).
 	However, Banik does not expressly disclose exclude the plurality of first pixel values from the frame of raw pixel values; generate a plurality of estimated second pixel values at locations of the plurality of excluded first pixel values and the plurality of third pixel values on the frame; generate a plurality of estimated third pixel values at locations of the plurality of excluded first pixel values and the plurality of second pixel values on the frame.
 	ONOMURA to discloses an endoscopic imaging including exclude the plurality of first pixel values from the frame of raw pixel values (see Fig 6 and [p][0098]); generate a plurality of estimated second pixel values at locations of the plurality of excluded first pixel values and the plurality of third pixel values on the frame (see Fig 6 and [p][0098]); generate a plurality of estimated third pixel values at locations of the plurality of excluded first pixel values and the plurality of second pixel values on the frame (see Fig 6 and [p][0098]).
Banik & ONOMURA are combinable because they are directed to processing color images.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the color processing system of ONOMURA to the medical device of Banik. The suggestion/motivation for doing so would have to perform processing a demosaicking section configured to generate a plurality of color planes from the RAW image data (see [p][0005]). Therefore, it would have been obvious to combine Banik with ONOMURA to obtain the invention as specified in claim 1.

 	As to claim 9, Banik teaches the medical device, wherein the sensor includes an RGB image sensor, and the filter array includes a red-green-blue Bayer color filter array; and wherein the plurality of first pixels includes red pixels, the plurality of second pixels includes blue pixels, and the plurality of third pixels includes green pixels (see [p][0071]).

	As to claim 12, Banik teaches the medical device wherein the sensor, wherein each location in the partial-resolution frame of pixels includes one captured color pixel value and one reconstructed color pixel value such that at least one color pixel value from the frame of raw pixels is excluded (note that in subtractive color filters could be used in the image reconstruction – see [p][0071]).

 	As to claim 13, Banik teaches the medical device, further including a light source coupled to the distal end of the shaft, wherein the light source is an optical fiber, an ultraviolet light, or a multicolor LED array (“[t]he imaging electronics subsystem 60 also provides electrical power to a light Source Such as a number of light emitting diode” – see [p][0073]).

 	As to claim 14, Banik teaches the medical device, wherein the demosaicing instructions stored in the non-transitory computer readable medium cause the processor to: output the processed image of the partial-resolution frame to a display device (“display of the images on a video display” – see [p][0072]).

 	Claim 15 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is device claim for the method claimed in claim 15.

 	As to claim 20 all the limitations are discussed above except a processor and non-transitory computer readable medium storing instructions that, when executed by the processor, causes the processor to: transmit light having a plurality of wavelengths from an illumination source are additionally recited.
  	Banik in combination with Zhoa discloses a medical device including a processor (see [p][0091] of Banik) and non-transitory computer readable medium  storing instructions (see [p][0095] of Banik) that, when executed by the processor, causes the processor to: transmit light having a plurality of wavelengths from an illumination source (see [p][0150] of Banik). Therefore combining Banik with ONOMURA  would meet the claim limitations for the same reasons as previously discussed in claim 1.
 	
Claims 2-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al  in view of ONOMURA et al  as applied to claims 1 and 15 further in view of  Xia et al (NPL titled: Endoscopic image enhancement with noise suppression).
 	As to claim 2, Banik the medical device, wherein the demosaicing instructions stored in the non-transitory computer readable medium cause (frame memory – see [p][0095]) the processor to: however, the combination of Banik and ONOMURA  as a whole does not expressly disclose detect one or more edges within the raw image; and perform a sharpened enhancement of the one or more edges to increase an edge detail of the processed image.
 	Xia discloses an endoscopic image enhancement system including detecting one or more edges within the raw image (detailed layer D(x) would capture local details and contrasts – see  section 2, [p][004] and  Fig 1); and perform a sharpened enhancement of the one or more edges to increase an edge detail of the processed image (detailed layer enhancement – see Fig 1).
Banik, Xia & ONOMURA  are combinable because they are directed to processing color images.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added endoscopic imaging of ONOMURA  to the medical device of Banik as modified by Zhoa. The suggestion/motivation for doing so would have to provide an effective method for endoscopic image enhancement by identifying different illumination regions and designing the enhancement design criteria for desired image quality (see abstract). Therefore, it would have been obvious to combine Banik as modified by ONOMURA  with Xia to obtain the invention as specified in claim 2.
 	 	
 	As to claim 3, Banik does not expressly disclose the medical device, wherein the demosaicing instructions stored in the non-transitory computer readable medium cause the processor to: output a sharpened enhancement image created from performing the sharpened enhancement step; and blend the sharpened enhancement image with the processed image.
 	Xia discloses an endoscopic image enhancement system wherein the demosaicing instructions stored in the non-transitory computer readable medium cause the processor to: output a sharpened enhancement image created from performing the sharpened enhancement step (enhance detail layer – see Fig 1); and blend the sharpened enhancement image with the processed image (note that the last step the enhanced base layer and enhanced detail layer are merged to create an enhanced image – see Fig 1). Therefore combining Banik as modified by ONOMURA  with Xia would meet the claim limitations for the same reasons as previously discussed in claim 2.

 	As to claim 4, the combination of Banik and ONOMURA  as a whole does not expressly disclose the medical device, wherein the demosaicing instructions stored in the non-transitory computer readable medium cause the processor to: set a luminance value for each of the plurality of second pixels and the plurality of third pixels; and perform a contrast enhancement of the plurality of second pixels and the plurality of third pixels by modifying the luminance values to increase a contrast of the processed image.
 	Xia discloses an endoscopic image enhancement system wherein the demosaicing instructions stored in the non-transitory computer readable medium cause the processor to: set a luminance value for each of the plurality of second pixels and the plurality of third pixels; and perform a contrast enhancement of the plurality of second pixels and the plurality of third pixels by modifying the luminance values to increase a contrast of the processed image (For the base layer, a pseudo enhancement factor ˆ EB can be constructed directly to ensure ˆEB ◦ B, the overall luminance of enhanced image R∗, will be close to t1. Since the base layer represents the smoothly varying luminance, and it is generally free of noise and artifacts, we can directly apply strong scaling factors to enhance its low-light region without worrying about noise amplification – see section 2, [p][005]). Therefore combining Banik as modified by ONOMURA  with Xia would meet the claim limitations for the same reasons as previously discussed in claim 2.

 	As to claim 5, the combination of Banik and ONOMURA  as a whole does not expressly disclose the medical device, wherein the demosaicing instructions stored in the non-transitory computer readable medium cause the processor to: output a contrast enhancement image created from performing the contrast enhancement step; and blend the contrast enhancement image with the processed image.
 	Xia discloses an endoscopic image enhancement system wherein the demosaicing instructions stored in the non-transitory computer readable medium cause the processor to: output a contrast enhancement image created from performing the contrast enhancement step (enhanced base layer – see Fig 1); and blend the contrast enhancement image with the processed image (note that the last step the enhanced base layer and enhanced detail layer are merged to create an enhanced image – see Fig 1). Therefore combining Banik as modified by ONOMURA  with Xia would meet the claim limitations for the same reasons as previously discussed in claim 2.

 	As to claim 6, the combination of Banik and ONOMURA  as a whole does not expressly disclose the medical device, wherein the demosaicing instructions stored in the non-transitory computer readable medium cause the processor to: repeat all of the preceding steps until a threshold. Xia discloses an endoscopic image enhancement system wherein the demosaicing instructions stored in the non-transitory computer readable medium cause the processor to: repeat all of the preceding steps until a threshold (see section 2, [p][003]). Therefore combining Banik as modified by ONOMURA  with Xia would meet the claim limitations for the same reasons as previously discussed in claim 2.
 
 	Claim 16 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is device claim for the method claimed in claim 16.

 	Claim 17 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is device claim for the method claimed in claim 17
 	 	
Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al  in view of ONOMURA  et al  as applied to claims 1 and 15 further in view of Kim et al (NPL titled: Endoscopic Raman Spectroscopy for Molecular Fingerprinting of Gastric Cancer: Principle to Implementation). 
 	As to claim 7, Banik does not expressly disclose the medical device wherein the demosaicing instructions stored in the non-transitory computer readable medium cause the processor to: receive a shifted wavelength input to determine a color pixel value of the plurality of first pixels.
 	Kim discloses a system for detecting molecular fingerprinting for cancer including receive a shifted wavelength input to determine a color pixel value of the plurality of first pixels (“[t]hese shifted wavelengths then traverse the monochromator and detection system which measures their frequency. The specific frequencies of the shifted scattered light reveal the molecular structure of the sample material” – see section 2.2, [p][001]).
  Banik, Kim & ONOMURA  are combinable because they are directed to processing color images.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added system for detecting molecular fingerprinting for cancer of Kim to the medical device of Banik as modified by ONOMURA . The suggestion/motivation for doing so would have to provide an effective method for identifying malignant ulcer and showed the capability to analyze the carcinogenesis process (see abstract). Therefore, it would have been obvious to combine Banik as modified by ONOMURA  with Kim to obtain the invention as specified in claim 7.
 	
 	As to claim 8, Banik does not expressly disclose the medical device, further including a user interface communicatively coupled to the processor and configured to transmit a signal indicative of the shifted wavelength input to the processor.
 	Kim discloses a system for detecting molecular fingerprinting for cancer further including a user interface communicatively coupled to the processor and configured to transmit a signal indicative of the shifted wavelength input to the processor (Raman spectra between normal stomach and the two gastric adenocarcinoma subtypes, particularly in the spectral ranges 850– 1150, 1200–1500, and 1600–1750 cm−1, which contain signals related to proteins, nucleic acids and lipids (Figure 7). The predictive accuracies were of 88% with 92%. 94% for normal stomach, intestinal type adenocarcinoma, diffuse type adenocarcinoma –  see section 3.2, [p][005]). Therefore combining Banik as modified by ONOMURA  with Kim would meet the claim limitations for the same reasons as previously discussed in claim 2.

 	Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 7, as claim 7 is device claim for the method claimed in claim 18.

Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Banik et al  in view of ONOMURA  et al  as applied to claims 1 and 15 further in view of  Hufford (Pub No.: 20200397266).
 	As to claim 10, Banik does not expressly disclose the medical device wherein the sensor includes an RGB+lr image sensor, and the filter array includes a red-green-blue-infrared Bayer color filter array; and wherein the plurality of first pixels includes blue pixels, the plurality of second pixels includes red pixels and green pixels, and the plurality of third pixels includes infrared pixels.
 	Hufford discloses a medical imagers for hyperspectral imaging including wherein the sensor includes an RGB+lr image sensor, and the filter array includes a red-green-blue-infrared Bayer color filter array; and wherein the plurality of first pixels includes blue pixels, the plurality of second pixels includes red pixels and green pixels, and the plurality of third pixels includes infrared pixels (“multi-spectral filter array is positioned to filter light reflected onto the image sensor so that different pixels of the image sensor receive light of different wavelengths. In an exemplary embodiment, the filter array has the RGB-IR pattern shown in FIG. 1B” – see [p][0017]).
 Banik, Hufford & ONOMURA are combinable because they are directed to processing color images. 
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have substituting the sensor of the medical device of Banik as modified by ONOMURA with the sensor of Hufford. The suggestion/motivation for doing so would have to provide a minimally invasive teleoperated surgical system including an augmented stereoscopic visualization system using a single-chip image capture sensor with a color filter array (see [p][0027]). Therefore, it would have been obvious to combine Banik as modified by ONOMURA with Hufford with to obtain the invention as specified in claim 10.

Claims 11 and 19  rejected under 35 U.S.C. 103 as being unpatentable over Banik et al  in view of ONOMURA  et al  as applied to claims 1 and 15 further in view of Chen et al (NPL titled: Coherent Narrow-Band Light Source for Miniature Endoscopes).
 	As to claim 11, Banik teaches the medical device wherein the sensor includes an RGB image sensor or a monochrome sensor (see [p][0138]); however,  Banik does not expressly discloses both an RGB image sensor and a monochrome sensor.
 	Chen discloses a coherent narrow-band light source for miniature endoscopy application including both an RGB image sensor and a monochrome sensor (“[a] monochrome CMOS camera is employed to synchronize with the time lapsed RGB laser module illumination for color image acquisition and reconstruction” – see abstract).
  	Banik, Chen & ONOMURA  are combinable because they are directed to processing endoscopic images. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have replace the imaging sensor of the medical device of Banik as modified by ONOMURA  with the sensor of the miniature endoscopy of Chen. The suggestion/motivation for doing so would have to provide an effective method for synchronizing with the time lapsed RGB laser module illumination for color image acquisition and reconstruction, which provides better spatial resolutionthan a color CMOS camera of comparable pixel number, in addition to spectral resolving. (see abstract). Therefore, it would have been obvious to combine Banik as modified by ONOMURA  with Chen to obtain the invention as specified in claim 11. 	

As to claim 19, Banik does not expressly disclose the medical device, wherein the frame of raw pixels further includes a plurality of fourth pixels; and the method further comprising excluding at least the plurality of fourth pixels. Chen discloses endoscopic imaging including wherein the frame of raw pixels further includes a plurality of fourth pixels (see section III); and the method further comprising excluding at least the plurality of fourth pixels (see section III). Therefore, it would have been obvious to combine Banik as modified by ONOMURA  with Chen to obtain the invention as specified in claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	TAKAHASHI et al (Pub No.: 20200163538) discloses an IMAGE ACQUISITION SYSTEM, CONTROL APPARATUS, AND IMAGE ACQUISITION METHOD.
 	Zhao (US Patent No.: 10210599) discloses an Efficient Image Demosaicing And Local Contrast Enhancement.

Inquiries 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S. ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7223.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663
December 12, 2022